Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Figure 1B in the reply filed on June 15, 2021 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, on line 2, it is unclear what type or group of alternatives is being set forth by the language “one or more selected from the group consisting of” in that there is no group name, such as “feature”, after the “one or more.”
	Regarding claim 9, on line 1, the language “by one a combination” is not understood.  It appears that the word “or” is missing after “one” so the Examiner will or a combination” when evaluating the claim on its merits.
	Regarding claims 18 and 19, on lines 1-2, “the curing compound” lacks clear antecedent basis since “a curing composition” was previously set forth.
	Regarding claim 20, it is unclear how the sewing portion can be both part of the bioprosthetic device and disposed peripherally of the bioprosthetic device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18, and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hoff et al (US 4,868,237; hereafter referred to as Hoff).  Hoff anticipates the claim language where:
The method of implanting as claimed is disclosed in the abstract and on column 1, lines 11-25 of Hoff;
The step of positioning the implant at an implant location as claimed is set forth on column 1, lines 11-25 of Hoff;
The step of applying a curable composition to the location as claimed is set forth on column 1, lines 11-25 of Hoff;
The prepolymer composition and initiator as claimed is described on column 1, lines 11-25 of Hoff;
The step of curing the curable composition is described on column 1, lines 11-25 of Hoff, and
The applying step is performed before the positioning step such that the wherein clause requirement is fully met.

Regarding claim 18, the curable compound/composition being a sealant where the seal is performed between the implant and device and the anatomical feature as claimed is fully met by Hoff because Hoff fills the space without any gaps such that the material acts as a sealant to the extent required by the claims.
Regarding claim 19, the curable compound/composition being an adhesive that is secured without sutures being needed is fully met by Hoff that utilizes a bone cement (a type of adhesive) to secure the implant to the joint without and suturing needed.

Claim(s) 1-10, 16, and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Braido et al (US 2011/0098802; hereafter referred to as Braido) as evidenced by Ogle et al (US 6,780,510; hereafter referred to as Ogle). Braido anticipates the claim language where:
The method of implanting as claimed is disclosed in claims 28-30 of Braido;
The step of positioning the implant at an implant location as claimed is set forth in step (a) of claim 28 of Braido;
The step of applying a curable composition to the location as claimed is described in paragraph 82 of Braido;
The curable composition comprising a pre-polymer and an initiator as claimed is explained by Ogle because Ogle’s adhesive is the adhesive utilized by Braido (see paragraph 82);
Ogle teaches that the adhesive includes a pre-polymer with in initiator on column 7, lines 21-43 and column 10, lines 47-59;
The step of curing as claimed is described in paragraph 82 of Braido and in claim 30 of Braido.
Regarding claim 2, the Applicant is directed to see the abstract of Braido.
Regarding claim 3, the Applicant is directed to see Figures 3, 4, 9, 10, and 15-20 of Braido.
Regarding claim 4, the Applicant is directed to see paragraph 58 of Braido.
Regarding claims 5-10, the Applicant is directed to see paragraph 82 of Braido.
Regarding claim 10, since the adhesive is injected at the implant site, it is clearly implied that an injector extrudes the curable composition through the injector and into the implant area.
Regarding claim 16, the porous material as claimed is the woven polyester of Braido.

Regarding claim 19, the curable compound/composition of Braido acts as an adhesive that secures the implant device to the anatomical feature without sutures.
Regarding claim 20, the sewing portion as claimed is the cuff of Braido that is a fabric and is fully capable of acting as a sewing portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Braido in view of Edelman et al (US 2015/0335321; hereafter referred to as Edelman).  Braido meets the claim language as explained in the Section 102 rejection but does not disclose the use of extruding tips that are angles or hooked as claimed Edelman (see Figures 12 and 13 and paragraph 72) teaches, from the same art of endeavor, that it was known to utilize angled or hooked injectors.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize angled or hooked injector tips in order to better pin point the delivery location to prevent unintended consequences of broader applications of adhesive.
Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Braido in view of Leonhardt et al (US 5,957,949; hereafter referred to as LT).  
Regarding claims 13-14, Braido meets the claim language as explained in the Section 102 rejection supra but does not disclose utilizing light to cure the curable composition.  LT teaches that it was known to the same art of endeavor to utilize adhesive sealants that rely on specific wavelengths of light to initiate the cure; see column 8, lines 43-64 and claims 7 and 17 of LT.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a light activated bioadhesive as a way to better control the binding of the implant to the adjacent tissue.
.
 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Braido in view of Ogle.  Braido meets the claim language as explained in the Section 102 rejection supra but does not disclose the cure time as claimed.  However, since Ogle, from the same art of endeavor, teaches that it was known to adjust the concentration in order to control the cure time, it would have been considered clearly obvious to adjust the concentration render a cure time of less than 30 seconds so that the method could be performed efficiently thus improving patient outcomes.
 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tian (WO) is cited because it is a publication of a corresponding application to the present application.  Conklin et al (US 2012/0078357) is cited because it has a very similar base ring structure to the present application.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774